DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on November 12, 2021 is entered.
	Claims 2, 8, 9, 12-14, and 16-22 have been canceled.
	Claims 1, 3-7, 10, 11, 15, and 23-27 are pending.
Claims 23-27 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2020.
 
	Claims 1, 3-7, 10, 11, and 15 are currently under consideration as they read on the elected invention of an enzyme fusion protein and the species below:

	The elected species are:

	a) therapeutic enzyme: arylsufatase B (ARSB);
	b) Fc domain with SEQ ID NO:8 and the 2nd amino acid substituted with proline and the 71st amino acid is substituted with glutamine (variant of SEQ ID NO:9);
	c) no exchange occurs;
	d) Fc consist of CH2, CH3, and a hinge region; and
	e) a dimer between each domain of the heavy chain constant region and the light chain constant region.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.

	 Dependent claims 5 and 10 encompasses an immunoglobulin Fc region having a variation but does not specify the type of variation.  

The specification discloses that the enzymes for treating LSD can be fused to an Fc region of an immunoglobulin from IgG, IgA, IgD, IgE or IgM and can be mutated; such enzyme-Fc fusion has increased stability and the mechanism of enzyme removal by the kidney is reduced as compared to the enzyme alone (e.g. see page 8 of the specification as-filed). The specification further discloses examples of enzymes such as ARSB fused to an Fc from human IgG4 (e.g. see Example 1 in page 32 of the specification as-filed).   
	
There is insufficient written description in the specification as-filed of the Fc region having a variation 

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the claims have been amended to recite specific therapeutic enzymes and the Fc in a Markush format and thus, a person of ordinary skill in the art would know that the inventors are in possession of the claims.

	This is not found persuasive for following reasons:

Contrary to applicant’s arguments, the problem here is that the claimed immunoglobulin Fc region encompass immunoglobulin Fc region that lacks a common structure essential for their 

The instant specification fails to provide a disclosure of which particular amino acids residues within the Fc region of the enzyme fusion protein can be varied.  The disclosure of the Fc region from human IgG4 as well as the variant thereof having specific amino acid substitutions in specific positions in the fusion protein is not sufficient to provide structure of the Fc region currently recited in claims 5 and 10.

It does not appear based upon the limited disclosure of the Fc region of an IgG4 and IgG4 Fc with specific amino acid substitutions in specific positions alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of an immunoglobulin Fc region having a variation but does not specify the type of variation as recited in claims 5 and 10.

	As such, applicant’s arguments have not been found persuasive.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik et al. (WO 2017/100467, reference on IDS) for the reasons of record.

Baik et al. teach a fusion protein comprising a lysosomal replacement enzyme and an effector binding domain, wherein the enzyme can be arylsulphatase B and an Fc region from human IgG4 (e.g. Table 1 in page 2, [0089] in page 27, and [0077] in page 23, and Example 6 in page 37, and Figure 1). Baik et al. teach that the enzyme can be a dimeric therapeutic enzyme linked to the Fc region of an antibody (a dimer between each domain of the heavy chain constant region and the light chain constant region) via a linker (e.g. see Figure 1C).  Baik et al. teach that the Fc can be a variant with amino acid substitutions in positions including position 297 (e.g. see [0078] in pages 23-24). The mutation in position 297 (the commonly known glycosylation site of the Fc region of IgG) would render the Fc aglycosylated and such Fc is unable to bind FcγRIII and thereby not able to initiate antibody-dependent cell-mediated cytotoxicity (ADCC). 

	Baik et al. state:

    PNG
    media_image1.png
    297
    647
    media_image1.png
    Greyscale


	Given that the prior art enzyme Fc fusion protein have the same structure (the same therapeutic enzyme fused with the same immunoglobulin Fc region), the prior art fusion protein would inherently exhibit the same functions, e.g. increased in vivo duration, increased stability, reduced binding affinity for lysosome receptors.



	Applicant asserts that base claim 1 has been amended to recite the limitations of claims 6 and 14.  As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s assertion, the claim 6 limits the Fc region to particular amino acid sequence which is not recited in independent claim 1.  Further, regarding the limitation of “wherein the Fc region is an IgG4 Fc region”, note that Baik teaches enzyme fused with Fc region from human IgG4 as discussed in detail above.  As such, the teachings of Baik anticipate the instant invention.  Applicant’s arguments have not been found persuasive.

9.	Claims 1, 4, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubb et al. (Rejuvenation Research, 2010, 3;2-3:229-236, reference on newly submitted IDS) as evidenced by Presta (US 6,737,056).

	Grubb et al. teach enzyme replacement therapy is an established means of treating lysosomal storage diseases, a class of more than 40 disease in which the deficiency of a single lysosomal enzyme causes the progressive accumulation of undigested macromolecules in the lysosomes in cells (e.g. see left col. in page 229). Grubb et al. teach an enzyme Fc fusion protein comprises a lysosomal enzyme β-glucuronidase (GUS) (homologous to β-galactosidase) recombinantly fused to CH2-CH3 of human IgG via peptide linker (e.g. see right col. in page 232). It was well known that the Fc of human IgG would form dimer. Given that the prior art enzyme Fc fusion protein has the same structure as the instantly claimed fusion protein, the prior art enzyme Fc fusion protein would inherently have the same function of increased in vivo duration compared to the enzyme without the Fc and without exchange in the Fc region (in instant claim 7).  Grubb et al. teach that the enzyme-Fc fusion can deliver the enzyme across placental to the fetal circulation (e.g. see 3rd paragraph in the left col. in page 230). As evidenced by Presta, human IgG1-4 are highly homologous (at least over 90% identical to each other in amino acid sequences, e.g. see FIG. 22B and FIG. 23). As such, any human Fc region would be 

	Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant asserts that base claim 1 has been amended to recite the limitations of claims 6 and 14.  As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s assertion, the claim 6 limits the Fc region to particular amino acid sequence which is not recited in independent claim 1. Therefore, applicant’s arguments have not been found persuasive.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. 
In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1, 3-7, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (WO 2017/1004672, reference on IDS) and Grubb et al. (Rejuvenation Research, 2010, 3;2-3:229-236, reference on newly submitted IDS) in view of Blank et al. (WO2015/066379).

nd amino acid is substituted with proline (P) and the 71st amino acid is substituted with glutamin (Q) (SEQ ID NO:9).

Blank et al. teach Fc from human IgG4 with mutations S228P and another mutation N297Q resulting an aglycosylated Fc region (e.g. see SEQ ID NO:11 in page 24); the prior art SEQ ID NO:11 is identical to the instant SEQ ID NO:8 with 2nd amino acid being proline and 71st amino acid being Q,  see sequence alignment below: 
RESULT 6
BBZ30931
ID   BBZ30931 standard; protein; 327 AA.
XX
AC   BBZ30931;
XX
DT   02-JUL-2015  (first entry)
XX
DE   Human immunoglobulin gamma 4 (IgG4) Fc region, SEQ ID 11.
XX
KW   Immunoglobulin G4; Immunoglobulin gamma 4; antianemic; antibody therapy;
KW   antiinflammatory; autoimmune disease; cardiovascular disease;
KW   cardiovascular-gen.; dermatological; dermatological disease;
KW   endocrine disease; endocrine-gen.; gastrointestinal disease;
KW   gastrointestinal-gen.; genitourinary disease; gynecological;
KW   heavy chain constant region; hematological disease; hematological-gen.;
KW   hemolytic anemia; hypotensive; immune disorder; immune inhibition;
KW   immunity; immunomodulator; immunosuppressive; inflammatory disease;
KW   metabolic disorder; metabolic-gen.; musculoskeletal disease;
KW   musculoskeletal-gen.; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; pre-eclampsia; pregnancy disorder;
KW   prophylactic to disease; surgical-gen.; t-lymphocyte; therapeutic;
KW   transplantation; uropathic.
XX
OS   Homo sapiens.
XX
CC PN   WO2015066379-A2.
XX
CC PD   07-MAY-2015.
XX
CC PF   30-OCT-2014; 2014WO-US063254.
XX
PR   30-OCT-2013; 2013US-0897809P.
XX
CC PA   (GENZ ) GENZYME CORP.
CC PA   (UYTU-) UNIV TUEBINGEN CHILDRENS HOSPITAL.
XX
CC PI   Blank G,  Handgretinger R,  Lacorcia G,  Menrad A,  Schilbach K;
CC PI   Snell D;
XX

XX
CC PT   Preferentially reducing alpha-beta T cells relative to gamma-delta cells 
CC PT   in e.g. spleen for treating T cell-mediated disorder e.g. preeclampsia, 
CC PT   involves administering humanized anti-alpha-beta T cell receptor binding 
CC PT   polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 11; 68pp; English.
XX
CC   The present invention relates to a novel method for reducing alpha beta T
CC   cells relative to gamma delta T cells in a subject. The method comprises:
CC   administering a humanized anti-alpha beta T cell antigen receptor (TCR) 
CC   antibody to the subject. Also described are: (1) a method for increasing 
CC   the proportion of gamma delta T cells within a CD3+ T cell population in 
CC   the subject; (2) a method for sparing pathogen inactive cells while 
CC   suppressing a T cell-mediated response in the subject; (3) a method for 
CC   specifically eliminating alloreactive T cells in the subject; (4) a 
CC   method for enhancing one or both of innate immunity and adaptive immunity
XX
SQ   Sequence 327 AA;

  Query Match             100.0%;  Score 1188;  DB 22;  Length 327;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        107 PPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 166

Qy         61 AKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        167 AKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 226

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        227 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 286

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        287 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 327
The S228P mutation in the hinge of human IgG4 Fc region is a mutation replacing the serine residue in IgG4 with proline from human IgG1 hinge and N297Q would result in aglycosylated Fc (e.g. see lines 1-7 in page 28 and page 30). Such aglycosylated Fc has an 

	It would thus be obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the reference to produce therapeutic enzyme Fc fusion protein wherein the therapeutic enzymes for treating lysosomal storage diseases such as a lysosomal α-Galactosidase A (GLA) in Baik et al. or β-glucuronidase (GUS) in Grubb et al can be fused to a known Fc variant from human IgG4.  An ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, since Baik et al. and Grubb et al. both teach lysosomal enzymes fused to a protein such as antibody or Fc can increase efficiency of enzyme delivery to lysosome of a specific target cell and Blank et al. teach modifying the Fc region of human IgG4 by amino acid substitutions S228P and N297Q would result in a more stable fusion protein with less side effects associated with effector functions. 

Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant argues that none of the references cited by the examiner teaches the claimed enzyme fusion protein using IgG4. Applicant asserts that the instant specification discloses enzyme-Fc fusion having excellent stability and durability as well as high tissue distribution as shown in FIG. 9.  As such, applicant asserts the rejection should be withdrawn.

This is not found persuasive for following reasons:

Contrary to applicant’s arguments that Baik et al. do not teach enzyme-Fc fusion, note that a prior art reference must be considered in its entirety, see MPEP 2141.02. Here, Baik et al. specifically and explicitly teach that the Fc-containing protein can be modified in the Fc region (see [0078]-[0079] or copy below):

    PNG
    media_image2.png
    181
    665
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    103
    642
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    292
    636
    media_image4.png
    Greyscale


In addition, Grubb et al. teach that the enzyme-Fc fusion can deliver the enzyme across placental to the fetal circulation (e.g. see 3rd paragraph in the left col. in page 230). 

In contrast to applicant’s arguments that Blank et al. teach T cells targeting, note that the Fc region is common to antibody and Fc-fusion proteins.  Here, the motivation to combine the teachings of the references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.  Here, Blank et al. teach that the aglycosylated Fc has 

As such, applicant’s arguments have not been found persuasive.

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1, 3-7, 10, 11, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending USSN 16,955,525 (the ‘525 application) and claims 1-7 of copending USSN 17/043,371 (the ‘371 application) for the reasons of record. 

	Applicant argues the instant claims and the claims in ‘525 applicant are not obvious. Further, applicant argues that the instant application is earlier filed compared to the ‘371 application.  As such, applicant asserts that the rejections should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments, note that both the instant claims and the claims in the ‘525 application and the claims in the ‘371 application are drawn to the same or nearly the same fusion protein comprising an enzyme including alpha-galactosidase and an Fc region. The species of the specific Fc region and specific enzymes recited in copending claims 29-33 would note that if the provisional ODP rejection is the only rejection remaining in the later-filed application, while the earlier-filed application is rejectable on other grounds, a terminal disclaimer must be required in the later-filed application before the rejection can be withdrawn. Here, since the provisional ODP is not the only rejection remaining in this application, the rejection is maintained.

14.	No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/CHUN W DAHLE/            Primary Examiner, Art Unit 1644